This was an appeal from the judgment of a justice of the peace for a penalty incurred under the 5th . section of the by-law of the 17th of April, Í806, for offering for sale bread of insufficient weight. By the 4th section, it was the duty of the mayor, or register, to ascertain and publish in the last week of every month the cash price of. superfine flour; and the price so published was to be the standard by which the weight of bread was to be regulated for the month succeeding, according to the rule prescribed in the 3d section. . This price not having been ascertained and published in the last week of the month preceding the supposed offence, the Court reversed the judgment. __ *